UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6222




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL JOSEPH GRASSO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:03-cr-00092-DCN-2; 2:05-cv-01115-DCN)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Joseph Grasso, Appellant Pro Se. Alston Calhoun Badger,
Jr., Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael   Joseph    Grasso    seeks   to    appeal    the    district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000) and denying his Fed. R. Civ. P. 59(e) motion.                   The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner     satisfies     this    standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Grasso has not made the

requisite     showing.     Accordingly,      we   deny    a   certificate      of

appealability and dismiss the appeal. See United States v. Morris,

429 F.3d 65, 72 (4th Cir. 2005) (holding that United States v.

Booker, 543 U.S. 220 (2005) is not retroactively applicable to

cases on collateral review).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.
                                                                        DISMISSED

                                   - 2 -